Investor: _____________
Amount: _____________


THIS SECURITIES PURCHASE AGREEMENT REPLACES A SECURITIES PURCHSE AGREEMENT
BETWEEN _______________ AND S2 NEW YORK DESIGN CORP. MAKING THE ORIGINAL
INSTRUMENT NULL AND VOID. ALL TERMS CONTAINED HEREIN ARE THE SAME AS THE TERMS
IN THE ORIGINAL INSTRUMENT WITH THE EXCEPTION THAT THE NAME OF THE COMPANY WAS
CHANGED TO INCA DESIGNS, INC. AND ALL TERMS OUTLINED THEREIN NOW RELATE TO THE
COMMON STOCK OF INCA DESIGNS, INC.


SECURITIES PURCHASE AGREEMENT



SECURITIES PURCHASE AGREEMENT dated as of ______________ (the “Agreement”),
between INCA Designs, Inc., a Nevada corporation (the “Company”), and
______________, (the “Investor”).


WHEREAS, the Company is offering up to $____________ aggregate principal amount,
__% notes due __________________ (the “Notes”), without discount, and __________
_____-year warrants (the “Warrants”) to purchase shares of the Company’s common
stock, $.0001 par value (“Common Stock”).


WHEREAS, each $100.00 principal amount is offered together with two hundred
(200) Warrants.


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company (i) the principal amount of the Notes
set forth on the signature page hereto and (ii) the number of Warrants
determined by dividing such principal amount by $100 and multiplying by 100.
 
WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and/or Section 4(6) (“Section 4(6)”) of the United
States Securities Act of 1933, as amended, and/or Regulation D (“Regulation D”)
and the other rules and regulations promulgated thereunder (the “Securities
Act”), and/or upon such other exemption from the registration requirements of
the Securities Act as may be available with respect to any or all of the
investments in securities to be made hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I


Certain Definitions


In addition to the definitions set forth in the text of this Agreement, the
following capitalized terms shall have the meanings ascribed to them below:


“Capital Shares” shall mean the Common Stock and any shares of any other class
of common stock, whether now or hereafter authorized, having the right to
participate in the distribution of earnings and assets of the Company.


“Closing” shall mean each closing of the purchase and sale of the Notes and
Warrants pursuant to Section 2.1.


“Closing Date” shall mean each date on which (x) all conditions to Closing have
been satisfied or waived as provided in Section 2.1(b) hereof and (y) a Closing
shall have occurred.
 

--------------------------------------------------------------------------------


 
“Common Stock” shall mean the Company’s common stock, $.0001 par value per
share.


“Damages” shall mean any loss, claim, damage, judgment, penalty, deficiency,
liability, costs or expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and reasonable costs and expenses of expert
witnesses and investigation).


“Disclosure Schedule” shall mean the written disclosure schedule delivered on or
prior to the date hereof by the Company to the Investor that is arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement.


“Environmental Laws” shall mean foreign, Federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment, hazardous or toxic substances or wastes, pollutants or
contaminants.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Finders” shall mean one or more finders that are either registered
broker-dealers or, if the Investor is not a U.S. Person, otherwise qualified to
accept a payment for introducing the Investor to the Company.


“GAAP” shall mean United States generally accepted accounting principles as
shall be in effect from time to time.


“Intellectual Property” shall mean all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets, and
other similar proprietary rights, information and knowledge.


“Legend” shall mean the legend set forth in Section 9.1.


“Material Adverse Effect” shall mean any effect on the business, operations,
properties, prospects, stock price or financial condition of the Company that is
material and adverse to the Company and its subsidiaries and affiliates, taken
as a whole, or any condition, circumstance, or situation that would prohibit or
otherwise interfere with the ability of the Company to enter into and perform
any of its obligations under any of the Transaction Documents in any material
respect.


“Notes” shall mean the Company’s 24% Notes due September 30, 2007, substantially
in the form of Exhibit A hereto.


“Outstanding,” when used with reference to any Capital Shares, shall mean, at
any date as of which the number of such Capital Shares is to be determined, all
issued and outstanding Capital Shares, and shall include all such Capital Shares
issuable in respect of outstanding scrip or any certificates representing
fractional interests in such Capital Shares; provided, however, that
“Outstanding” shall not mean any such Capital Shares then directly or indirectly
owned or held by or for the account of the Company.


“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.


“Principal Amount” shall mean, at any time, the unpaid principal balance of one
or more Notes.
 
2

--------------------------------------------------------------------------------


 
“Principal Market” shall mean the American Stock Exchange, the New York Stock
Exchange, the NASDAQ National Market, or the NASDAQ SmallCap Market, whichever
is at the time the principal trading exchange or market for the Common Stock,
based upon share volume, or if the Common Stock is not traded on an exchange or
The Nasdaq Stock Market, the OTC Bulletin Board or the Pink Sheets.


“Purchase Price” shall mean the Principal Amount of the Notes purchased.


“Registrable Securities” shall mean the shares of common stock underlying the
Notes and the Warrant Shares until the Registration Statement has been declared
effective by the SEC.


“Registration Statement” shall mean a registration statement on Form SB-2 if use
of such form is then available to the Company pursuant to the rules of the SEC
and, if not, on such other form promulgated by the SEC for which the Company
then qualifies and which counsel for the Company shall deem appropriate, and
which form shall be available for the resale by the Investor of the Registrable
Securities to be registered thereunder in accordance with the provisions of this
Agreement and the Warrants and in accordance with the intended method of
distribution of such securities), for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.


“Regulation D” shall have the meaning set forth in the recitals of this
Agreement.


“SEC” shall mean the Securities and Exchange Commission.


“Section 4(2)” and “Section 4(6)” shall have the meanings set forth in the
recitals of this Agreement.


“Securities” shall mean the Notes, the Warrants and the Warrant Shares,
individually and collectively.


“Securities Act” shall have the meaning set forth in the recitals of this
Agreement.


“Subsidiary” shall mean any entity in which the Company, directly or indirectly,
owns capital stock or holds an equity or similar interest.


“Trading Day” shall mean any day during which the Principal Market shall be open
for business.


“Transaction Documents” shall mean this Agreement, the Notes, the Warrants, and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement.


“Warrants” shall mean the warrants to purchase Common Stock substantially in the
form of Exhibit B to be issued to the Investor hereunder.


“Warrant Shares” shall mean all shares of Common Stock or other securities
issued or issuable pursuant to exercise of the Warrants.


ARTICLE II 


Purchase and Sale of Notes and Warrants


Section 2.1. Investment.


(a) Upon the terms and subject to the conditions set forth herein, on the
Closing Dates set forth below the Company agrees to sell to the Investor, and
the Investor agrees to purchase from the Company, the principal amount of Notes
and related Warrants set forth beside the Investor’s signature below, as
follows:
 
3

--------------------------------------------------------------------------------


 
(i) Concurrently with the execution and delivery of this Agreement, the Investor
shall deliver the Purchase Price, in immediately available funds, to the
Company. The Company shall immediately thereafter deliver to each investor an
executed original Note and Warrant.


(b) Each Closing shall be subject to the satisfaction of the conditions to
Closing set forth below:


(i) The obligation of the Company hereunder to issue and sell the Note(s) and
issue the Warrant(s) to the Investor at a Closing is subject to the
satisfaction, at or before the relevant Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Investor with prior written notice thereof:


(A) The Investor shall have executed each of the Transaction Documents to be
executed by it and delivered the same to the Company.


(B) The Investor shall have delivered to the Company the Purchase Price for the
Notes and Warrants being purchased by the Investor at the Closing by wire
transfer of immediately available funds pursuant to the written wire
instructions provided by the Company.


(C) The representations and warranties of the Investor shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the Investor shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by it at or prior to the Closing Date.


(ii) The obligation of the Investor hereunder to purchase the Note(s) and
Warrant(s) at the Closing is subject to the satisfaction, at or before the
relevant Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:


(A) The Company shall have executed each of the Transaction Documents to be
executed by it and delivered copies of the same to the Investor.


(B) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. .


(C) The Company shall have executed and delivered to the Closing Agent the
Note(s) (in such denominations as the Investor shall request) being purchased by
the Investor at the Closing.
 
4

--------------------------------------------------------------------------------


 
(D) The Company shall have executed and delivered to the Closing Agent the
Warrant(s) (in such denominations as the Investor shall request) being purchased
by the Investor at such Closing.


(E) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 4.2 below (the “Resolutions”).


(G) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, for the purpose of effecting the exercise
of the Warrants and converting the Notes, an aggregate of 2,000,000 shares of
its Common Stock.
 
Section 2.2. Reserved.
ARTICLE III


Representations and Warranties of the Investor


The Investor represents and warrants to the Company that:


Section 3.1. Intent. The Investor is entering into this Agreement for its own
account and not with a view to or for sale in connection with any distribution
of the Notes or Warrants (collectively the “Securities”). The Investor has no
present arrangement (whether or not legally binding) at any time to sell the
Securities to or through any person or entity; provided, however, that by making
the representations herein, the Investor does not agree to hold such Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition.


Section 3.2. Sophisticated Investor. The Investor is a sophisticated investor
(as described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor
(as defined in Rule 501 of Regulation D), and the Investor has such experience
in business and financial matters that it has the capacity to protect its own
interests in connection with this transaction and is capable of evaluating the
merits and risks of an investment in the Securities. The Investor acknowledges
that an investment in the Securities is speculative and involves a high degree
of risk.


Section 3.3. Authority. This Agreement and each of the Transaction Documents
that are required to be executed by the Investor have been duly authorized and
validly executed and delivered by the Investor and are a valid and binding
agreements of the Investor enforceable against it in accordance with their
terms, subject to applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
other equitable principles of general application.


Section 3.4. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as that term is defined in Rule 405 of the Securities Act) of the
Company.


Section 3.5. Absence of Conflicts. The execution, delivery and performance of
this Agreement and each other Transaction Document, and the consummation of the
transactions contemplated hereby and thereby, and compliance with the
requirements hereof and thereof by the Investor, will not violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Investor or (a) violate any provision of any indenture, instrument or agreement
to which the Investor is a party or is subject, or by which the Investor or any
of its assets is bound; (b) conflict with or constitute a material default
thereunder; (c) result in the creation or imposition of any lien pursuant to the
terms of any such indenture, instrument or agreement, or constitute a breach of
any fiduciary duty owed by the Investor to any third party; or (d) require the
approval of any third party (which has not been obtained) pursuant to any
material contract, agreement, instrument, relationship or legal obligation to
which the Investor is subject or to which any of its assets, operations or
management may be subject.
 
5

--------------------------------------------------------------------------------


 
Section 3.6. Disclosure; Access to Information. The Investor has received all
documents, records, books and other publicly available information pertaining to
the Investor’s investment in the Company as the Investor has requested.


Section 3.7. Manner of Sale. At no time was Investor presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising.


Section 3.8 Acknowledgment Regarding Investor’s Purchase of Notes. The Investor
acknowledges and agrees that it is acting solely in the capacity of arm’s-length
purchaser with respect to the Transaction Documents and the transactions
contemplated thereby. The Investor further acknowledges that it is not acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
thereby and any advice given by the Investor or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Investor’s purchase of
Securities. The Investor further represents to the Company that the Investor’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Investor and its representatives.


Section 3.9 No Misrepresentation. The representations and warranties of the
Investor contained in this Agreement, any schedule, annex or exhibit hereto and
any agreement, instrument or certificate furnished by the Investor to the
Company pursuant to this Agreement, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.


Section 3.10. No Other Agreements. The Investor has not, directly or indirectly,
made any agreements with the Company or any Investor relating to the terms or
conditions of the transactions contemplated by the Transaction Documents, except
as set forth in the Transaction Documents.


ARTICLE IV


Representations and Warranties of the Company


The Company represents and warrants to the Investor that, except as set forth on
the Disclosure Schedule prepared by the Company and attached hereto:


Section 4.1. Organization of the Company. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has all requisite corporate authority to own its properties and to
carry on its business as now being conducted. The Company has one subsidiary
known as S2 New York Design Corp. The Company is duly qualified and is in good
standing as a foreign corporation to do business in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a Material Adverse Effect.


Section 4.2. Authority. (i) The Company has the requisite corporate power and
corporate authority to enter into and perform its obligations under the
Transaction Documents and to issue the Securities pursuant to their respective
terms; (ii) the execution, issuance and delivery of the Transaction Documents,
the Notes and the Warrants by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and no further consent or authorization of the Company or its
Board of Directors or stockholders is required, and (iii) the Transaction
Documents have been duly executed and delivered by the Company and constitute
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or other equitable
principles of general application. The Company has duly and validly authorized
and reserved for issuance shares of Common Stock sufficient in number for the
exercise of the Warrants and conversion of the Notes. The Company understands
and acknowledges the potentially dilutive effect on the Common Stock of the
issuance of the Warrant Shares and common stock underlying the Notes. The
Company further acknowledges that its obligation to issue Warrant Shares upon
exercise of the Warrants in accordance with this Agreement, the Notes and/or the
Warrants is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company and notwithstanding the commencement of any case under 11 U.S.C. § 101
et seq. (the “Bankruptcy Code”).
 
6

--------------------------------------------------------------------------------


 
Section 4.3. No Pre-Emptive Rights. The Company is not a party to any agreement
granting preemptive rights to any person with respect to any of its equity or
debt securities.


Section 4.4. Common Stock. The Company will take reasonably necessary action to
register its Common Stock pursuant to Section 12(b) or (g).


Section 4.5. Disclosure. All disclosure furnished by or on behalf of the Company
to the Investor regarding the Company, its business and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Investor makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.


Section 4.6. Exemption from Registration; Valid Issuances. Subject to the
accuracy of the Investor’s representations in Article III, and subject to
Section 6.4 hereof, the Company’s sale of the Notes and its issuance of the
Warrants under this Agreement does not, and the Company’s issuance of the
Warrant Shares on the exercise of the Warrants and issuance upon the conversion
of the Notes will not, require registration under the Securities Act and/or any
applicable state securities law, except as provided for in the Registration
Rights Agreement. When issued in accordance with the terms of the Warrants,
Notes and the Warrant Shares and shares underlying the Notes, as the case may
be, will be duly and validly issued, fully-paid, and nonassessable. Neither the
sales of the Securities pursuant to, nor the Company’s performance of its
obligations under, the Transaction Documents will (i) result in the creation or
imposition by the Company of any liens, charges, claims or other encumbrances
upon any of the Securities or, except as contemplated herein, any of the assets
of the Company, or (ii) entitle the holders of Outstanding Capital Shares to
preemptive or other rights to subscribe for or acquire the Capital Shares or
other securities of the Company. None of the Securities will subject the
Investor to personal liability to the Company or its creditors by reason of the
Investor’s possession thereof.


Section 4.7. No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates nor any person acting
on its or their behalf (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to the sale of the Notes, the Shares or the Warrants,
or (ii) has made any offers or sales of any security or solicited any offers to
buy any security under any circumstances that would require registration of the
Securities under the Securities Act.
 
7

--------------------------------------------------------------------------------


 
Section 4.8. No Conflicts. The Company’s execution, delivery and performance of
the Transaction Documents, the Company’s performance of its obligations under
the Notes, and the Company’s consummation of the transactions contemplated
hereby and thereby do not and will not (i) result in a violation of the
Company’s Certificate of Incorporation or By-Laws or (ii) result in a violation
of any law, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations and the rules and regulations of the
Principal Market) that may require the Company to obtain the approval of its
stockholders, applicable to the Company or by which any property or asset of the
Company is bound or affected. The Company is not otherwise in violation of any
term of or in default under its Certificate of Incorporation or By-laws. The
Company’s business is not being conducted in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations that
either singly or in the aggregate would not result in a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required by the
Securities Act, the Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory organization, in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations that
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.


Section 4.9. No Material Adverse Change. Since October 22, 2006, the date of its
incorporation, no Material Adverse Effect has occurred or exists with respect to
the Company. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to the Bankruptcy Code or any law
generally affecting creditors’ rights nor does the Company have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.
 
Section 4.10. No Undisclosed Liabilities. No liability has occurred or exists
with respect to the Company, its businesses, properties, operations or financial
condition other than as incurred in the normal course of business.


Section 4.11. No Integrated Offering. The Company has not, directly or
indirectly, made any offers or sales of any security, or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act or cause this offering of Securities to
be integrated with prior offerings of securities by the Company for purposes of
the Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Principal Market; nor
will the Company or any of its Subsidiaries, to the best of its ability, take
any action or steps that would require registration of the Securities under the
Securities Act or cause the offering of the Securities to be integrated with
other offerings.


Section 4.12. Litigation and Other Proceedings. Except as set forth on Schedule
4.12, there are no lawsuits or proceedings pending or, to the knowledge of the
Company, threatened, against the Company or any of its officers or directors in
their capacities as such nor has the Company received any written or oral notice
of any such action, suit, proceeding or investigation, which could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
4.12, no judgment, order, writ, injunction, decree or award has been issued by
or, to the knowledge of the Company, requested of any court, arbitrator or
governmental agency that could result in a Material Adverse Effect.


Section 4.13. Intellectual Property. The Company owns or possesses adequate and
enforceable rights or licenses to use all Intellectual Property necessary for
the conduct of its business as now being conducted. The Company’s Intellectual
Property necessary to conduct its business as now conducted or as proposed to be
conducted has not expired or terminated, or is expected to expire or terminate
within two years from the date of this Agreement. To the Company’s knowledge,
the Company is not infringing upon or in conflict with any right of any other
person with respect to any Intellectual Property. No adverse claims have been
asserted by any person to the ownership or use of any Intellectual Property, and
the Company has no knowledge of any basis for such claim.
 
8

--------------------------------------------------------------------------------


 
Section 4.14. Internal Controls and Procedures. The Company maintains books and
records and internal accounting controls that provide reasonable assurance that
(i) all transactions to which the Company is a party or by which its properties
are bound are executed with management’s authorization; (ii) the recorded
accounting of the Company’s consolidated assets is compared with existing assets
at regular intervals; (iii) access to the Company’s consolidated assets is
permitted only in accordance with management’s authorization; and (iv) all
transactions to which the Company is a party or by which its properties are
bound are recorded as necessary to permit preparation of the financial
statements of the Company in accordance with GAAP.


Section 4.15. Acknowledgment Regarding Investor’ Purchase of Notes. The Company
acknowledges and agrees that each of the Investors is acting solely
independently in the capacity of arm’s-length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Investor or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Investor’s purchase of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.


Section 4.16. Environmental Laws. The Company (i) is in compliance with any and
all applicable Environmental Laws, (ii) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) is in compliance with all terms and
conditions of any such permit, license or approval where, in each of the three
foregoing cases, the failure to so comply would have, individually or in the
aggregate, a Material Adverse Effect.


Section 4.17. Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate Federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such items would not have, individually or in the
aggregate, a Material Adverse Effect, and the Company has not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.


Section 4.18. No Materially Adverse Contracts, Etc. The Company is not subject
to any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that in the judgment of the Company’s officers has a
Material Adverse Effect. The Company is not a party to any contract or agreement
that in the reasonable judgment of the Company’s officers has or is expected to
have a Material Adverse Effect.


Section 4.19. No Other Agreements. The Company has not, directly or indirectly,
made any agreements with any Investor relating to the terms or conditions of the
transactions contemplated by the Transaction Documents, except as set forth in
the Transaction Documents.


Section 4.20. No Misrepresentation. The representations and warranties of the
Company contained in this Agreement, any schedule, annex or exhibit hereto and
any agreement, instrument or certificate furnished by the Company to the
Investor pursuant to this Agreement, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
9

--------------------------------------------------------------------------------


 
ARTICLE V


Covenants of the Investor


Section 5.1. Best Efforts. The Investor covenants with the Company that it shall
use its best efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Article II of this Agreement.


Section 5.2. Certain Selling Restrictions. So long as the Company is in
compliance in all material respects with its obligations to the Investor under
this Agreement, the Note and Warrant, the Investor agrees on its behalf and on
behalf of its Affiliates (as defined in Rule 405 under the Securities Act) that
it will not sell, or engage in any short sales with respect to, any shares of
Common Stock on any Principal Market where the Common Stock is then listed for
trading.


ARTICLE VI


Covenants of the Company


Section 6.1.  Best Efforts. The Company shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Article II
of this Agreement.


Section 6.2. Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect, and the Company shall
comply in all material respects with the terms thereof.


Section 6.3. Reservation of Common Stock. As of the date hereof, the Company has
reserved, for the purpose of enabling the Company to issue the Warrant Shares or
shares underlying the Notes pursuant to any exercise or conversion of the
Warrants or Notes, respectively, the number of shares of Common Stock needed to
provide for the issuance of the Warrant Shares and shares underlying the Notes.


Section 6.4. Listing of Common Stock. The Company shall use commercially
reasonable efforts to obtain the listing of the Common Stock on a Principal
Market and, as soon as required by the rules of the Principal Market and any
other national securities exchange or automated quotation system, if any, upon
which shares of Common Stock are listed, shall list the Shares and the Warrant
Shares on the Principal Market and each such other exchange or system. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Principal Market, that it will include in such application the
Warrant Shares, and will take such other action as is necessary or desirable in
the opinion of the Investor to cause the Warrant Shares to be listed on such
other Principal Market as promptly as possible.


Section 6.5. Reserved.


Section 6.6. Legends. The certificates evidencing the Registrable Securities
shall be free of legends, except as set forth in Article IX.


Section 6.7. Corporate Existence; Conflicting Agreements. The Company will take
all steps necessary to preserve and continue its corporate existence. The
Company shall not enter into any agreement, the terms of which agreement would
restrict or impair the right or ability of the Company to perform any of its
obligations under this Agreement or any of the other Transaction Documents.


Section 6.8. Consolidation; Merger. The Company shall not, at any time after the
date hereof, effect any merger or consolidation of the Company with or into, or
a transfer of all or substantially all of the assets of the Company to, another
entity (a “Consolidation Event”) unless the resulting successor or acquiring
entity (if not the Company) assumes by written instrument or by operation of law
the obligation to deliver to the Investor such shares of stock and/or securities
as the Investor are entitled to receive pursuant to this Agreement and the
Notes.
 
10

--------------------------------------------------------------------------------


 
Section 6.9. Issuance of Notes and Warrant Shares. To the best of the Company’s
knowledge the sale of the Notes and the Warrants and the issuance of the Warrant
Shares and shares underlying the Notes pursuant to exercise of the Warrants or
conversion of the Notes, as the case may be, shall be made in accordance with
the provisions and requirements of Section 4(2), Section 4(6) or Regulation D
and any applicable state securities law. The Company shall file a Form D with
respect to the Notes as required under Regulation D and provide a copy thereof
to the Investor promptly after such filing. The Company shall take such action
as reasonably necessary to qualify the Notes for, or obtain exemption for the
Notes for, sale to the Investor at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of any such action so taken to the Investor on or prior
to the Closing Date. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under the applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.


Section 6.10. Relief in Bankruptcy. The Company shall not seek judicial relief
from its obligations hereunder, except pursuant to the Bankruptcy Code. In the
event the Company is a debtor under the Bankruptcy Code, the Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the conversion of the Notes and the exercise of the
Warrants. The Company agrees, without cost or expense to the Investor, to take
or consent to any and all action necessary to effectuate relief under 11 U.S.C.
§ 362.


Section 6.11. Use of Proceeds. The Company will use the proceeds from the sale
of the Notes to acquire a shell corporation and for general working capital
purposes and in the operation of the Company’s business. None of the proceeds
will be used, directly or indirectly, to make any loan to or investment in any
other Person.


Section 6.12. Financial Information. Until all Registrable Securities may be
sold without registration under the Securities Act, the Company, upon becoming
an SEC reporting company, shall send the following to each holder of Registrable
Securities if not available via the Internet through EDGAR or any similar
service: (i) within five (5) business days after the filing thereof with the
SEC, a copy of its Annual Report on Form 10-KSB, its Quarterly Reports on Form
10-QSB, any Current Reports on Form 8-K and any registration statements or
amendments (other than on Form S-8) filed pursuant to the Securities Act; and
(ii) copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As of the date hereof, the
Company is not a reporting company and therefore the Company does not prepare
Quarterly Reports on Form 10-QSB or Annual Reports on Form 10-KSB. Accordingly,
the Company shall send to each Investor, within 90 days after its fiscal year
end and 45 days after the end of each fiscal quarter, financial statements of
the Company, including a balance sheet, statement of operations and statement of
cash flows prepared in accordance with GAAP.
 
ARTICLE VII


Survival; Indemnification


Section 7.1. Survival. The representations, warranties and covenants made by
each of the Company and the Investor in this Agreement, the annexes, schedules
and exhibits hereto and in each instrument, agreement and certificate entered
into and delivered by them pursuant to this Agreement, shall survive the Closing
and the consummation of the transactions contemplated hereby. In the event of a
breach or violation of any of such representations, warranties or covenants, the
party to whom such representations, warranties or covenants have been made shall
have all rights and remedies for such breach or violation available to it under
the provisions of this Agreement, irrespective of any investigation made by or
on behalf of such party on or prior to the Closing Date.
 
11

--------------------------------------------------------------------------------


 
Section 7.2. Indemnity by Company. To the extent permitted by law, the Company
shall indemnify and hold harmless the Investor, their respective Affiliates and
their respective officers, directors, partners and members (each an “Indemnified
Party”), from and against any and all Damages, and shall reimburse the
Indemnified Parties for all reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel), in each case promptly as
incurred by such Indemnified Party and to the extent arising out of or in
connection with:



   
(i)
any misrepresentation, omission of fact or breach of any of the Company’s
representations or warranties contained in any of the Transaction Documents, the
annexes, schedules or exhibits thereto or any instrument, agreement or
certificate entered into or delivered by the Company pursuant hereto or thereto;
or




   
(ii)
any failure by the Company to perform in any material respect any of its
covenants, agreements, undertakings or obligations set forth in any of the
Transaction Documents, the annexes, schedules or exhibits thereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant hereto or thereto; or




   
(iii)
any action instituted against the Investor, or any of them, by any stockholder
of the Company who is not an Affiliate of the Investor, with respect to any of
the transactions contemplated by the Transaction Documents.

 
provided, however, that the indemnity agreement contained in this Section 7.2
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), and that the Company
shall not be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
statement, omission, or violation which occurs in reliance upon and in
conformity with written information furnished in a certificate expressly for use
in connection with such registration by any such Investor, underwriter or
controlling person.


Section 7.3 Indemnity by Investor. To the extent permitted by law, each Investor
will indemnify and hold harmless the Company, each of its directors and
officers, any underwriters (as defined in the Securities Act) for the Company,
each person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the 1934 Act, and any Investor selling
securities in such registration statement or any of its directors or officers or
any person who controls such Investor (each an “Indemnified Party”) against any
losses, claims, damages, or liabilities (or actions in respect thereto) which
arise out of or are based upon any of the following statements, omissions or
violations (“Violation”), in each case to the extent (and only to the extent)
that such Violation occurs in reliance upon and in conformity with written
information furnished by such Investor in a certificate expressly for use in
connection with such registration; and each such Investor will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer, any person who controls the Company, any underwriter or controlling
person of any such underwriter, any other such Investor, officer, director, or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided however, that the indemnity
agreement contained in this Section 7.3 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Investor (which consent shall
not be unreasonably withheld), and provided further that the obligations of each
selling Investor of the shares sold by each such selling Investor pursuant to
such registration.
 
12

--------------------------------------------------------------------------------


 
Section 7.4 Contribution. If a court of competent jurisdiction holds that the
foregoing indemnity is unavailable, then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such
losses, claims, damages, liabilities or expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
on the one hand and the indemnified party on the other (taking into
consideration, among other things, the fact that the provision of the
registration rights and indemnification hereunder is a material inducement to
the Investors to purchase Registrable Securities) or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law or provides a
lesser sum to the indemnified party than the amount hereinafter calculated, in
such proportion as is appropriate to reflect not only the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other (taking into consideration, among other things, the fact that the
provision of the registration rights and indemnification hereunder is a material
inducement to the Investors to purchase Registrable Securities) but also the
relative fault of the indemnifying party and the indemnified party as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by or on behalf of the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Notwithstanding anything to the contrary in this Section 7.,
no Investor shall be required, pursuant to this Section 7., to contribute any
amount in excess of the net proceeds received by such indemnifying party from
the sale of securities in the offering to which the losses, claims, damages,
liabilities or expenses of the indemnified party relate.


Section 7.5. Notice. Promptly after receipt by an Indemnified Party seeking
indemnification pursuant to Section 7.2 or Section 7.4 of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the other party of the commencement thereof; but the
omission so to notify the other party shall not relieve it from any liability
that it otherwise may have to the Indemnified Party, except to the extent that
the other party is actually prejudiced by such omission or delay. In connection
with any Claim as to which both the Indemnified Party and the other party are
parties, the other party shall be entitled to assume the defense thereof.
Notwithstanding the assumption of the defense of any Claim by the other party,
the Indemnified Party shall have the right to employ separate legal counsel and
to participate in the defense of such Claim, and the other party shall bear the
reasonable fees, out-of-pocket costs and expenses of such separate legal counsel
to the Indemnified Party if (and only if): (x) the other party shall have agreed
to pay such fees, out-of-pocket costs and expenses, (y) the Indemnified Party
reasonably shall have concluded that representation of the Indemnified Party and
the other party by the same legal counsel would not be appropriate due to actual
or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the other party, or (z) the other party shall have failed to employ legal
counsel reasonably satisfactory to the Indemnified Party within a reasonable
period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in clauses (x), (y) or (z) above, the fees, costs and expenses of such
legal counsel shall be borne exclusively by the Indemnified Party. Except as
provided above, the other party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
legal counsel for the Indemnified Party (together with appropriate local
counsel). The other party shall not, without the prior written consent of the
Indemnified Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnified Party from all liabilities
with respect to such Claim or judgment.
 
13

--------------------------------------------------------------------------------


 
Section 7.6. Direct Claims. In the event an Indemnified Party should have a
claim for indemnification that does not involve a claim or demand being asserted
by a third party, the Indemnified Party promptly shall deliver notice of such
claim to the other party. If the Indemnified Party disputes the claim, such
dispute shall be resolved by mutual agreement of the Indemnified Party and the
other party or by binding arbitration conducted in accordance with the
procedures and rules of the American Arbitration Association as set forth in
Article X. Judgment upon any award rendered by any arbitrators may be entered in
any court having competent jurisdiction thereof.


ARTICLE VIII


Due Diligence Review; Non-Disclosure of Non-Public Information.


Section 8.1. Due Diligence Review. Subject to Section 8.2, the Company shall
make available for inspection and review by the Investor, advisors to and
representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), any underwriter
participating in any disposition of the Registrable Securities on behalf of the
Investor pursuant to the Registration Statement, any such registration statement
or amendment or supplement thereto or any blue sky, Nasdaq or other filing, and
if applicable, all SEC Documents and other filings with the SEC, and all other
publicly available corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees to supply all such publicly available
information reasonably requested by the Investor or any such representative,
advisor or underwriter in connection with such Registration Statement
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of the Registration Statement for the sole
purpose of enabling the Investor and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of the
Registration Statement.


Section 8.2. Non-Disclosure of Non-Public Information.


(a) The Company shall not further disclose material non-public information to
the Investor, advisors to or representatives of the Investor unless prior to
disclosure of such information the Company identifies such information as being
non-public information and provides the Investor, such advisors and
representatives with the opportunity to accept or refuse to accept such
non-public information for review. Other than disclosure of any comment letters
received from the SEC staff with respect to the Registration Statement, the
Company may, as a condition to disclosing any non-public information hereunder,
require the Investor’ advisors and representatives to enter into a
confidentiality agreement in form and content reasonably satisfactory to the
Company and the Investor. With respect to material non-public information
disclosed to Investor prior to Closing under Confidentiality Agreement, Investor
shall remain bound by the terms of that Confidentiality Agreement.


(b) Nothing herein shall require the Company to disclose material non-public
information to the Investor or their advisors or representatives, and the
Company represents that, outside of disclosures made pursuant to written
confidentiality agreements, it does not disseminate material non-public
information to any investors who purchase stock in the Company in a public
offering, to money managers or to securities analysts; provided, however, that
notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, promptly notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting material non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.2 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information as set forth in Section 8.2(a)) may not obtain
non-public information in the course of conducting due diligence in accordance
with the terms of this Agreement and nothing herein shall prevent any such
persons or entities from notifying the Company of their opinion that based on
such due diligence by such persons or entities, that the Registration Statement
contains an untrue statement of a material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.
 
14

--------------------------------------------------------------------------------


 
ARTICLE IX


Legends; Transfer Agent Instructions


Section 9.1. Legends. Unless otherwise provided below, each certificate
representing Registrable Securities will bear the following legend or equivalent
(the “Legend”):


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM SUCH REGISTRATION.


Section 9.2. No Other Legend or Stock Transfer Restrictions. No legend other
than the one specified in Section 9.1 has been or shall be placed on the share
certificates representing the Registrable Securities and no instructions or
“stop transfer orders,” “stock transfer restrictions,” or other restrictions
have been or shall be given to the Company’s transfer agent with respect thereto
other than as expressly set forth in this Article IX.


Section 9.3. Investor’ Compliance. Nothing in this Article shall affect in any
way the Investor’s obligations to comply with all applicable securities laws
upon resale of the Common Stock including delivery of the resale prospectus to
the purchaser of such securities.


Section 9.4. Transfers without Registration. If the Investor provides the
Company with an opinion of counsel, in generally acceptable form, that
registration of a resale by the Investor of any Securities is not required under
the Securities Act, the Company shall permit the transfer and, in the case of
the Conversion Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the Investor
and, if such opinion provides that such legends can be removed, without any
restrictive legends.


Section 9.5. Injunctive Relief. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Investor by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Article XI will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this Article
XI, that the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.
 
15

--------------------------------------------------------------------------------


 
ARTICLE X


Choice of Law; Jurisdiction


Section 10.1. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made in the State of Nevada without regard to its principles of conflicts of
laws.


Section 10.2. Jurisdiction. Each of the parties consents to the jurisdiction of
the United States District Court for the Southern District of New York or the
state courts of the State of New York located in New York City, New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.


ARTICLE XI


Assignment


Neither this Agreement nor any rights of the Investor or the Company hereunder
may be assigned by any party to any other person. Notwithstanding the foregoing,
(a) the provisions of this Agreement shall inure to the benefit of, and be
enforceable by, any permitted transferee of any Securities, and (b) upon the
prior written consent of the Company, which consent shall not unreasonably be
withheld or delayed, the Investor’s interest in this Agreement may be assigned
at any time, in whole or in part, to any other Person (including any affiliate
of the Investor) who agrees to make the representations and warranties contained
in Article III and who agrees to be bound by the terms of this Agreement.


ARTICLE XII


Notices


All notices, demands, requests, consents, approvals, and other communications
required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) hand delivered, (ii) deposited in the mail,
registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice
or other communication required or permitted to be given hereunder shall be
deemed effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the first business day
following the date of sending by reputable courier service, fully prepaid,
addressed to such address, or (c) upon actual receipt of such mailing, if
mailed. The addresses for such communications shall be:
 
16

--------------------------------------------------------------------------------


 
If to the Company:
INCA Designs, Inc.
 
53 West 36th Street, 9th Floor
 
New York, NY 10018
 
Attn:  ___________________, President
 
Tel:    (212) 967-5212
 
Fax:   (212) 967-5218
   
with a copy to:
 
(which shall not constitute notice)
 
 
.
 
Telephone:
 
Facsimile:
   
If to the Investor:
As set forth on the signature page hereto


 
Either party hereto may from time to time change its address or facsimile number
for notices under this Article XII by giving written notice of such changed
address or facsimile number to the other party hereto as provided in this
Article XII.


ARTICLE XIII


Miscellaneous


Section 13.1. Counterparts/ Facsimile/ Amendments. This Agreement may be
executed in multiple counterparts, each of which may be executed by fewer than
all of the parties, and shall be deemed to be an original instrument that shall
be enforceable against the parties actually executing such counterparts and all
of which together shall constitute one and the same instrument. Except as
otherwise stated herein, in lieu of the original documents, a facsimile
transmission or copy of the original documents shall be as effective and
enforceable as the original. This Agreement may be amended only by a writing
executed by all parties.


Section 13.2. Entire Agreement. This Registration Rights Agreement, the other
Transaction Documents, which include, but are not limited to, the Notes and the
Warrants, set forth the entire agreement and understanding of the parties
relating to the subject matter hereof and supersede all prior and
contemporaneous agreements, negotiations and understandings between and among
the parties, both oral and written, relating to the subject matter hereof. The
terms and conditions of all Exhibits to this Agreement are incorporated herein
by this reference and shall constitute part of this Agreement as is fully set
forth herein.


Section 13.3. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without such provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.


Section 13.4. Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


Section 13.5. Number and Gender. One or more Investor may be parties to this
Agreement, which Investor may be natural persons or entities. All references to
plural Investor shall apply equally to a single Investor if there is only one
Investor, and all references to the Investor as “it” shall apply equally to a
natural person.
 
17

--------------------------------------------------------------------------------


 
Section 13.6. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written agreement of the Investors
holding more than a majority of the Registrable Securities and the Company shall
be required to employ any other reporting entity.


Section 13.7. Replacement of Certificates. Upon (i) receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of a certificate representing any Securities and (ii) in the case of
any such loss, theft or destruction of such certificate, upon delivery of an
indemnity agreement or security reasonably satisfactory in form to the Company
(which shall not include the posting of any bond) or (iii) in the case of any
such mutilation, on surrender and cancellation of such certificate, the Company
at its expense will execute and deliver, in lieu thereof, a new certificate of
like tenor.


Section 13.8. Fees and Expenses. Each of the Company and the Investor agrees to
pay its own expenses incident to the performance of its obligations hereunder.


Section 13.9. Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party except for the
Finders, whose fee shall be paid by the Company. The Company on the one hand,
and the Investor, on the other hand, each agree to indemnify the other against
and hold the other harmless from any and all liabilities to any person claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby.


Section 13.10. Publicity. The Company agrees that it will not issue any press
release or other public announcement of the transactions contemplated by this
Agreement without the prior consent of the Investor, which shall not be
unreasonably withheld nor delayed by more than two (2) Trading Days from their
receipt of such proposed release. No release shall name the Investor without
their express consent. Notwithstanding the foregoing, the Company may file such
information as is required by the rules and regulations of the SEC, in the
reasonable opinion of the Company’s counsel.


Section 13.11. Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


Section 13.12. Termination. If the initial Closing shall not have occurred on or
before fifteen (15) business days from the date hereof due to the Company’s or
the Investor’s failure to satisfy the conditions set forth in Article II above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party. Upon such termination, the Closing
Agent will return funds deposited by Investor in the Closing Agent’s account,
within a reasonable amount of time after Investors provide Closing agent with a
copy of such notices of termination, and appropriate written instructions as to
the account to which such funds should be returned.


Section 13.13. No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
18

--------------------------------------------------------------------------------



Section 13.14. Remedies. The Investor and each Holder of Securities shall have
all rights and remedies set forth in this Agreement and the Notes and all rights
and remedies that such Holders have been granted at any time under any other
agreement or contract and all of the rights that such Holders have under any
law. Any person or entity having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.


Section 13.15. Payment Set Aside. To the extent that the Company makes a payment
or payments to the Investor hereunder or pursuant to the Notes or the Investor
enforce or exercise their rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, by a trustee, receiver or any other person or entity
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


14. REGISTRATION RIGHTS. 


The Investor shall have the rights of registration set forth in this Section 14
with respect to any or all of the Warrant Shares and shares underlying the
Notes.


14.1 Joining Registration Statements. If at any time or times, the Company
proposes to file one or more Registration Statements(except for the Registration
Statement for the First Montauk Investors) on Form SB-2, S-1, S-2, S-3 or other
appropriate form for the registration of its Common Stock or other equity
securities under the Act for a public offering, whether or not underwritten
(excluding the issuance of shares pursuant to employees' options, incentive or
similar plans, or in connection with an acquisition, merger or exchange of
securities which involves no distribution for cash), it shall give a Notice of
Registration to the Investor and shall include in each Registration Statement
referred to in such notice all such Shares and Warrant Shares with respect to
which the Investor shall have delivered to the Company a Notice of Intent to
Sell within 20 days after the Company has given its Notice of Registration. Such
Notice of Registration shall be given not later than ten days prior to the
filing of any such Registration Statement and such Registration Statement will
not be filed unless the Investor has at least ten days actual notice. All
expenses incurred by the Company in complying with the foregoing registration
requirements (except fees and disbursements of counsel for the Investor;
underwriting discounts, commissions or similar expenses to be incurred in
connection with the sale of Shares and Warrant Shares to be registered for the
Investor) shall be borne by the Company. The Company shall have no obligation to
register any Securities under this Section 7.1 unless the Investor agrees to
join in the underwriting arrangements, if any, proposed for the other securities
being registered on the same terms as other similarly situated participants in
the distribution, unless such underwriters decline to include the Shares and
Warrant Shares therein in which event the Company may delay the delivery of
prospectuses to the Investor and the Investor will agree not to sell the Shares
or Warrant Shares registered for a period not in excess of 90 days from the
effective date of such Registration Statement.


14.2 Notice of Intent to Sell and Notice of Registration.“Notice of Intent to
Sell” shall mean a written notice signed by the Investor (i) setting forth the
number of Shares which the Investor desires to have registered for sale, (ii)
representing that the Investor has a present intention to sell the same, (iii)
setting forth the intended method by which such sale will be effected and the
names of the underwriters, if any; whose services are intended to be used to
effect such sale, and (iv) agreeing to execute all consents, powers of
attorneys, registration statements, and other documents required in order to
permit such Registration Statement to be made effective and carry out the
distribution. “Notice of Registration” shall mean a written notice signed by an
officer of the Company and setting forth the approximate date on which it
intends to file a Registration Statement on Form SB-2, S-1, S-2 or S-3 or other
appropriate form for the registration of its Common Stock pursuant to the Act,
and the approximate date on which it contemplates such Registration Statement
will become effective whether the Registration Statement is being filed.
 
19

--------------------------------------------------------------------------------


 
14.3 Indemnification.The obligation of the Company to register Shares and
Warrant Shares for the Investor pursuant to this Agreement shall be subject to
the receipt by the Company of an agreement from the Investor and each
underwriter of any securities registered for the Investor, in form and substance
satisfactory to the Company, indemnifying the Company against liability arising
out of or based upon any untrue statement or alleged untrue statement of a
material fact in the Registration Statement or the omission or alleged omission
to state therein any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, if such statement or
omission was made by the Company in reliance upon and in conformity with written
information furnished to the Company specifically for use in such Registration
Statement by or on behalf of the Investor with respect to the Investor or any
underwriter of any securities registered for the Investor. In connection with
registration under the Act of securities owned by the Investor, the Company
hereby agrees to indemnify the Investor and each underwriter of any securities
registered for the Investor against liability arising out of or based upon any
untrue statement or alleged untrue statement of a material fact in a
Registration statement filed by the Company pursuant hereto, or the omission or
alleged omission to state in such Registration Statement any material fact
required to be stated therein or necessary in order to make the statement
therein not misleading, other than any such statement included in, or omission
from, such Registration Statement by the Company in reliance upon and in
conformity with written information furnished to the Company, specifically for
use therein by or on behalf of the Investor with respect to the Investor or by
any underwriter of the securities included therein and to join in an
underwriting agreement having usual and customary terms, including customary
representations, warranties and agreements (in addition to the indemnification
agreements provided by this Section 14.3).


14.4 Certain Terms and Conditions. The following provisions shall be applicable
to all registration rights granted in this Section 14:



 
(a)
the Company shall have the right to require the Investor, as a condition to the
Investor exercising its rights under 14.1 to make offerings in the same manner
as other shares registered therein for sale by the Company by way of a firm
underwriting;




 
(b)
in the event that the Investor was afforded an opportunity to join in a
Registration Statement under Section 14.1 (pursuant to which sales were
consummated), and either declined to join therein or included securities
therein, then the Investor may not request to be included in a Registration
Statement under Section 14.1 for a period of six (6) months after the Investor
received the Notice of Registration with respect to the Registration Statement
in which the Investor participated or declined to participate;




 
(c)
the Company shall not be required to maintain any Registration Statement under
Section 14.1 in effect for a period of more than nine months; provided, however,
that this period shall be extended at the request of the Investor;




 
(d)
the Company need not include the Warrant Shares or shares underlying the Notes
owned by the Investor in any Registration Statement provided for under Section
14.1 if in the opinion of counsel for the Company satisfactory to counsel for
the Investor, registration of such securities under the Act is not necessary for
the Investor to dispose of such securities in a public offering and distribution
in the open market in compliance with the Act; provided, in such case the
opinion of such counsel shall be in writing addressed to the Investor and shall
be rendered within twenty (20) days after the Notice of Intent to Sell is
received by the Company; and

 
20

--------------------------------------------------------------------------------


 

 
(e)
the Company shall have the right to delay the effective date or withdraw any
Registration Statement it files.

 
14.5 Rule 144 and Other Exemption Requirements. The Company agrees to:



 
(a)
make and keep available adequate current public information with respect to the
Company, as those terms are understood and defined in Rule 144 under the Act;




 
(b)
file with the Commission in a timely manner all reports and other documents
required of the Company under the Act and the Securities Exchange Act of 1934
(the “Exchange Act”);




 
(c)
furnish to Investor, upon request, a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and the Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as the Investor may
reasonably request to avail itself of any similar rule or regulation of the
Commission allowing it to sell any such securities without registration; and




 
(d)
the Company will transfer the Warrant Shares and shares underlying the Notes at
the request of Investor provided it receives an opinion of counsel, reasonably
acceptable to the Company, that such transfer would not violate the Act or
applicable state securities laws and will remove the restrictive legend from the
certificate for the shares at the request of Investor provided it receives an
opinion of counsel reasonably satisfactory to the Company that the presence of
such legend is not required to assure compliance with the Act or applicable
state securities laws.

 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.



 
INCA DESIGNS, INC.
         
By:
     
Name:
   
Title:
     
Closing Date:
         
Investor:
           


Jurisdiction of Incorporation
 or Residence:
 
Principal Amount of Notes
Purchased: $
 
Number of Warrants: $
 
Purchase Price (principal amount of
Notes Purchased): $
Address of Investor:
 
 
 
 
 
 
Facsimile: ________________________
E-Mail Address:____________________



Exhibits:


Exhibit A - Note
Exhibit B - Warrant
 
22

--------------------------------------------------------------------------------

